Citation Nr: 0005248	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-17 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for drop foot with 
impaired neurological function of the right lower extremity 
as secondary to service-connected degenerative arthritis of 
the lumbar spine.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968 and from May 1971 to April 1979.

The current appeal arose from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana.  The M&ROC 
denied the claim of entitlement to an evaluation in excess of 
40 percent for degenerative arthritis of the lumbar spine.  

The veteran presented testimony before a Hearing Officer at 
the M&ROC in December 1997, a transcript of which has been 
associated with the claims file.

In early May 1998 the M&ROC Hearing Officer affirmed the 
determination previously entered, and denied entitlement to 
service connection for drop foot with impaired function of 
the right lower extremity as secondary to service-connected 
degenerative arthritis of the lumbar spine

In late May 1998 the M&ROC denied entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability.

The Board of Veterans' Appeals (Board) remanded the case to 
the M&ROC for further development and adjudicative actions in 
September 1998.

In October 1999 the M&ROC affirmed the previous denials of 
entitlement to service connection for drop foot with impaired 
function of the right lower extremity as secondary to 
service-connected degenerative arthritis of the lumbar spine, 
and an evaluation in excess of 40 percent for degenerative 
arthritis of the lumbar spine.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for drop 
foot with impaired neurological function of the right lower 
extremity claimed as secondary to service-connected 
degenerative arthritis of the lumbar spine is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  Degenerative arthritis of the lumbar spine is productive 
of not more than severe limitation of motion.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for drop 
foot with impaired neurological function of the right lower 
extremity as secondary to service-connected degenerative 
arthritis of the lumbar spine is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an evaluation in excess of 40 percent 
for degenerative arthritis of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5292 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses  that in 
1977 the veteran was seen with complaints of having twisted 
his back.  Examination disclosed tenderness at the L4-5 down 
into the right buttock.  Vertebral spasm was noted on the 
right.  Radiographic study disclosed L5 compression with a 
degenerative L5-S1.  

In early 1978 he was found to be tender at L4-5 when he 
reported he had fallen out of a van.  In late 1978 
examination disclosed tenderness at L4-5-S1.  Radiographic 
study revealed minimal hypertrophic arthritic lipping at L3-4 
anteriorly.  He was diagnosed with low back pain.

The service medical records contain no evidence or findings 
of foot drop with neurological impairment of the right lower 
extremity.

A July 1985 VA general medical examination of the 
musculoskeletal system concluded in a finding of degenerative 
joint disease of the lumbar spine.

In August 1985 the M&ROC granted entitlement to service 
connection for degenerative arthritis of the lumbar spine 
with assignment of a 10 percent evaluation.

A July 1992 VA examination of the veteran shows lumbar spine 
forward flexion was to 20 degrees, backward extension to zero 
degrees, bilateral lateral flexion to 20 degrees, and 
bilateral rotation to 20 degrees.

In November 1992 the M&ROC granted entitlement to an 
increased evaluation of 20 percent for low back disability 
rated as degenerative arthritis of the lumbar spine.

In July 1993 the M&ROC granted entitlement to an increased 
evaluation of 40 percent for degenerative arthritis of the 
lumbar spine.

A November 1995 computerized tomography of the lumbar spine 
disclosed no evidence of herniated disc fragment or spinal 
stenosis.

VA conducted a special orthopedic examination of the veteran 
in April 1996.  He reported sustention of a back injury in 
service in 1978 while on a radiation cleanup detail.  He 
currently complained of increasing back pain with radiation 
of pain into the right hip and down the left leg.  He was 
unable to sleep on the right side due to the amount of pain 
in the hip and low back.  


The veteran found it difficult to lie on his back, and when 
sleeping had had to lie on his left side.  He could only sit 
for forty-five minutes in a car before having to stop and get 
out because of pain.  He found it difficult to go upstairs.  
He related he is never free of aching of the back.  It was 
getting more difficult for him to ambulate.

On examination the veteran's gait was abnormal in that he 
walked with a decided limp, swinging his right leg in 
somewhat of a small arch, rather than a heel to toe action.  
This was not only due to the back, but due to the fact that 
he was born with a congenital foot problem with navicular 
degeneration and heel problems.  He was born with atrophy of 
the right leg calf musculature.  The gait of the left foot 
was heel to toe.  He was unable to walk either on heels or 
toes, forwards or backwards.

In the erect position, the veteran had forward flexion to 75 
degrees and backward extension to 10 degrees.  Bending to the 
left was to 170 degrees and to 110 degrees to the right.  
Flexion was greater than 15 degrees on the left, but only 10 
to 15 degrees on the right.  In the sitting position he had 
forward flexion of 50 degrees and backward extension less 
than 10 degrees.  Rotation to the right was difficult in that 
he could only get to about 90 degrees sitting.  Rotation to 
the left was to 140 degrees.  Bending right and left, left 
was greater than the right with ability to bend almost to a 
30 degree angle to the left, but on the right side, the was 
ability to get to 15 to 20 degrees.

The veteran was tender along the lower lumbar spine from mid 
lumbar area down.  In the reclining position he had elevation 
of the right leg only to 55 degrees and passively to 65 
degrees before he complained of too much pain to go further.  
He had a positive Lasegue's test, plus both external and 
internal rotation of the right leg and internal rotation of 
the left leg.  Hoover's test was negative.  Abduction of the 
left hip was to 35 degrees with some degree of weakness in 
the adduction.  


Abduction of the left hip was to 35 degrees with good 
strength brining the leg back in.  Deep tendon reflexes were 
equal bilaterally.  Goldthwaite's sign was negative.  He had 
difficulty in getting off the table and he had to turn to his 
left side and push himself up, especially when the bottom of 
the table was removed.  He had difficulty getting his shoes 
on, especially the left shoe, when he had to bend forward in 
that direction.  

The examination diagnoses were myofascial syndrome, facet 
syndrome of the lumbosacral spine with probable early 
degenerative changes, and probable nerve irritation from 
facet syndrome.  Radiographic studies revealed mild 
degenerative changes of the lumbar spine.

The veteran provided testimony before a Hearing Officer at 
the M&ROC in December 1997.  He discussed the disabling 
manifestations of his service-connected low back disability.

Associated with the claims file is a substantial quantity of 
VA outpatient treatment reports dated during the 1990's, 
including references to lumbar spine pathology, but primarily 
referable to disorders for which service connection has not 
been granted.

An official independent medical examination for VA 
compensation purposes was conducted in March 1998.  The 
examiner noted that the veteran described a back injury in 
service and related that he had had pain in the right upper 
iliac and right sacroiliac region which had bothered him 
intermittently ever since the injury.  During the past two 
years the pain had become virtually constant.  The pain 
seemed to start in the region of the superior right 
sacroiliac region with radiation into the superior iliac area 
laterally and downward into the region of the sacroiliac 
area.

The veteran also related that he develops pain in the right 
groin which radiated into the medial thigh, calf and foot.  
This had been bothering him for the past several years.  He 
described this as a burning sensation with a pins and needle 
tingly component similar to what one experiences when the leg 
falls asleep.  Intermittently he described a throbbing pain 
in the middle of his right foot.  

The veteran reported that he had developed a foot drop 
several years prior for which he had been prescribed an ankle 
foot orthosis (AFO) which had helped him to ambulate in a 
normal fashion.  He had been complaining of numbness from the 
knee distally on the right side involving the entire calf and 
foot for the past year and a half.  Apparently his foot drop 
did not develop for about a year after he initially noted the 
sensory abnormality in the right distal lower extremity.  He 
denied a history of typical sciatic symptoms, and bowel or 
bladder symptoms.  Sitting or standing for more than 10 
minutes or walking for more than 1/4 of a mile aggravated his 
back and foot pain.  He avoided lifting more than 30 pounds 
maximum.  Anteroflexion and torsional movements of the lower 
back also aggravated his low back pain.  

Pertinent clinical findings obtained on examination disclosed 
that peripheral pulses were full.  The extremities were 
without deformity except for the right foot where the second 
digit was longer than the first.  The dorsalis pedis and 
posterior tibial pulses were not palpable in either lower 
extremity.  Straight leg raising produced complaints of pain 
in the lower back at 60 degrees of elevation on the right and 
70 degrees of elevation on the left.  He had percussion 
tenderness over the mid sacral region and over the right 
posterior superior iliac region.  He had some point 
tenderness over the upper right sacroiliac joint area.  
Anteroflexion of the lumbar spine was restricted to 30 
degrees.  Extension was restricted to the neutral position 
and right and left lateral flexion were restricted to 20 
degrees.  There was no evidence of lumbar paraspinous muscle 
spasm.

On neurological examination, speech, station, and gait were 
normal.  The veteran reported diminished appreciation to 
pinprick over the entire face and most of the right upper 
extremity from the shoulder distally, sparing the medial 
aspect of the brachium.  He reported diminished appreciation 
of pinprick of the left hand and radial volar forearm and 
ulnar dorsal forearm.  He reported diminished appreciation of 
pinprick over the entire left lower extremity from the right 
superior iliac crest distally posteriorly and from the right 
groin distally anteriorly.  This involved the entire right 
buttock, thigh, calf and foot.  

There was diminished appreciation of pinprick over the left 
foot from the malleoli distally.  The sensory deficit 
involving the right lower extremity was very dense 
throughout.  Motor strength was excellent in all major muscle 
groups of both upper extremities and the left lower 
extremity.  He exhibited 4/5 strength in the right iliopsoas, 
quadriceps, hamstrings and triceps surae musculature with 3/5 
strength in the right anterior compartment musculature.  
There was some atrophy of the right thigh musculature.  The 
right thigh 15 centimeters above the superior patellar margin 
measured 57 centimeters in circumference compared with 59 
centimeters on the left.  The maximal circumference of the 
calves was 38 centimeters on the right compared with 43 
centimeters on the left.

Deep tendon reflexes were 2+ normal at the biceps, triceps 
and knees bilaterally.  The brachioradialis and ankle jerk 
reflexes were absent bilaterally.  Plantar reflexes were 
flexor bilaterally.  Vibratory sensation was well preserved 
at the knee and ankle on the left, but was decreased at the 
knee and ankle on the right.  The veteran tandem walked 
satisfactorily.  

The diagnostic impressions show lumbar strain/sprain, 
secondary to a service related injury in 1977, by history.  
The examiner recorded that the veteran's history was not 
strongly suggestive of a typical lumbosacral radicular 
syndrome.  The distribution of the pain that he described in 
the right groin and medial thigh and calf was not typical of 
a specific lumbosacral radicular injury.  The examiner also 
diagnosed right common peroneal nerve injury.  The examiner 
noted it appeared that the veteran's foot drop was likely 
secondary to a significant injury to the right common 
peroneal nerve in the region of the lateral popliteal 
fossa/fibular head area.  This was supported by a highly 
abnormal right common peroneal nerve conduction study, and by 
a needle electromyogram which was consistent with a 
significant right peroneal nerve injury.

The examiner diagnosed foot drop secondary to right peroneal 
nerve injury.  He recorded he did not think there was any 
relationship between the veteran's low back injury and the 
subsequent development of a foot drop.  

The examiner noted that a foot drop secondary to an L5 
radiculopathy was extremely uncommon in his experience.  He 
noted that the vast majority of patients who  developed foot 
drop had sustained an injury to the peroneal nerve in the 
region of the lateral popliteal fossa/fibular head, as 
appeared to be the case here.

On file is a counseling record dated in April 1998 referable 
to the veteran's application for Chapter 31 Vocational 
Rehabilitation benefits by VA.  His only service-connected 
disability was reported as degenerative arthritis of the 
lumbar spine.  Other nonservice-connected disorders were 
reported.  It was noted that there were no direct employment 
options within the local labor market.  During service he 
worked for 13 years as a Dozer Operator and Scraper Operator.  
His civilian employment included truck driver, maintenance 
worker, and service station attendant.  There was no 
reasonable probability of a return to work due to possible 
surgery on his right foot.  It was recommended that his file 
be closed due to his medical instability.

A November 1998 Report of Medical Infeasibility-
Unemployability is on file.  Similar information was 
provided.  It was noted that the veteran continued to have 
numerous medical appointments because of his orthopedic 
problems, especially those related to his right foot drop.  
He was considered infeasible for training due to service-
connected as well as nonservice-connected orthopedic 
disorders.

On file is an addendum dated in August 1999 from the 
physician who conducted the independent medical examination 
of the veteran for VA compensation purposes in March 1998.  
He recorded having reviewed extensive medical files which had 
not been made available to him at the time of the March 1998 
examination.  He noted that he had found nothing in the 
medical records which would cause him to change the opinions 
he offered in March 1998.  He stated he did not believe that 
the right foot drop was related to the veteran's service-
connected degenerative lumbar spine disease, but was 
secondary to a right common peroneal nerve injury which 
apparently became symptomatic around 1994.

The examiner recorded there was no evidence in the veteran's 
medical record that he had sustained an injury to any of the 
right-sided nerve roots as a consequence of his original low 
back injury, or subsequently as a result of progressive 
degenerative lumbar spine disease.  The history of right-
sided leg pain the veteran offered was not consistent with 
any dermatomal distribution.  The examiner did not believe 
that the veteran's right common peroneal neuropathy was 
aggravated by his chronic low back disorder.


Entitlement to service connection for 
drop foot with impaired neurological 
function of the right lower extremity as 
secondary to service-connected 
degenerative arthritis of the lumbar 
spine.

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty or for aggravation of preexisting injury or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]," Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required.  Heurer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim of entitlement to service 
connection for foot drop with impaired neurological function 
of the right lower extremity as secondary to service-
connected degenerative arthritis of the lumbar spine must be 
denied as not well grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.

Turning to the veteran's claim of entitlement to service 
connection for foot drop with impaired neurological function 
of the right lower extremity as secondary to service-
connected degenerative arthritis of the lumbar spine, the 
Board notes that there is no competent medical evidence of 
record linking the two disorders.  

In fact, the competent medical evidence of record from an 
independent medical specialist on file discounts any 
relationship between the service-connected and nonservice-
connected disorders.  The independent medical specialist has 
linked the foot drop with impaired neurological function in 
the right lower extremity to injury of the right peroneal 
nerve, the origin of which is not clear by the record, and in 
any event not linked to the service-connected disability of 
the lumbar spine.

In other words, the veteran's claim is predicated on his own 
lay opinion.  The veteran is clearly making an assertion 
which is beyond his competence to make.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  The veteran does not have the 
competency of a medical trained health professional to 
express an opinion as to a diagnosis and/or its etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As it is the 
province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Grivois, the veteran's lay opinion is an insufficient basis 
upon which to find this claim well grounded.  King, Espiritu.

Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
of entitlement to service connection for foot drop with 
neurological impairment of the right lower extremity as 
secondary to his service-connected degenerative arthritis of 
the lumbar spine must be denied as not well grounded.  As the 
veteran has not submitted a well grounded claim, the doctrine 
of reasonable doubt has no application to his appeal.

Because the veteran has not submitted a well grounded claim, 
VA is under no obligation to assist him in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  The 
Board is cognizant, however, that the Court has held that VA 
may have an obligation under 38 U.S.C.A. § 5103(a) to advise 
the claimant of evidence needed to complete a claim.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The Court has 
held that the section 5103(a) duty requires that, when a 
claimant identifies medical evidence that may complete an 
application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  In this case, the 
record indicates that the claimant has identified no such 
evidence.

The M&ROC has advised the appellant of the evidence necessary 
to establish a well grounded claim, and the veteran has not 
indicated the existence of any post service medical evidence 
that has not already been requested and/or obtained that 
would well ground his claim.  McKnight v. Gober, 131 F.3d 
1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).  In this case, the M&ROC informed the 
veteran of the evidence he needed to submit to support his 
claim, thus fulfilling its duty in this instance.  


Evaluation in excess of 40 percent for 
degenerative arthritis of the lumbar 
spine.

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due to exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

A maximum schedular evaluation of 40 percent is provided for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5292 (1999).

Intervertebral disc syndrome warrants a 40 percent evaluation 
when the disability is severe and manifested by recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted when the disability is pronounced and is 
manifested by persistent symptoms that are compatible with 
sciatic neuropathy with either (1) characteristic pain and 
demonstrable muscle spasm, (2) absent ankle jerk, or (3) 
other neurological findings appropriate to the site of the 
diseased disc, and that also result in little intermittent 
relief.  38 C.F.R. § 4.71a; Diagnostic Code 5293 (1999).

A 40 percent evaluation is the maximum schedular evaluation 
for lumbosacral strain found to be severe with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forward motion.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5295 (1999).

A 50 percent evaluation is the maximum schedular evaluation 
assignable for unfavorable ankylosis of the lumbar spine.  A 
40 percent evaluation may be assigned for favorable ankylosis 
of the lumbar spine.  38 C.F.R. § 4.71a; Diagnostic Code 5289 
(1999).

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  A 
100 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a; Diagnostic Code 5286 (1999).

A 60 percent evaluation may be assigned for residuals of a 
vertebral fracture without cord involvement; abnormal 
mobility requiring neck brace (jury mast).  A 100 percent 
evaluation may be assigned for residuals of a vertebral 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  In other cases a rating may be assigned with 
definite motion or muscle spasm adding 10 percent for 
demonstrable deformity of a vertebral body.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5285 (1999).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

The VA General Counsel in a precedent opinion has held that 
diagnostic code 5293 for intervertebral disc syndrome, 
involves loss of range of motion and that consideration of 
38 C.F.R. §§ 4.40, 4.45 is warranted.  VAOPGCPREC 36-97.

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:




(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
such major joint or group of minor joints affected, "to be 
combined, not added"; and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his low back 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected low back disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is satisfied that as a result of the September 1998 
remand of the case to the RO for further development of the 
record and adjudicative actions, all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In the instant case, the veteran is service-connected for 
degenerative arthritis of the lumbar spine.  Such is 
currently rated as 40 percent disabling under 38 C.F.R. 
§ 4.71a; Diagnostic Codes 5003-5292.  38 C.F.R. § 4.27 (1999) 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  



The Board first notes that the currently assigned 40 percent 
evaluation is in excess of that provided under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999), which applies to 
degenerative arthritis and sets out that such is evaluated 
based on limitation of motion of the affected part, like 
traumatic arthritis.  38 C.F.R. § 4.71a; Diagnostic Code 5010 
(1999).  The currently assigned 40 percent evaluation is also 
the maximum available for limitation of motion of the lumbar 
spine under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

Additionally, 40 percent is the maximum rating provided under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, pertaining to 
lumbosacral strain.  The 40 percent evaluation under that 
code contemplates a severe disability with symptoms such as 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of motion of forward 
bending in a standing position, a loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a; Diagnostic Code 5295.

In this case, the objective medical evidence does not reveal 
that there is any listing of the veteran's spine, that 
Goldthwaite's sign is positive, etc., or that the service-
connected disability of the low back is productive of 
disablement in excess of that contemplated in the current 40 
percent evaluation for severe disability.  

The Board notes that intervertebral disc syndrome has not 
been diagnosed as part and parcel of the service-connected 
disability of the low back rated as degenerative arthritis of 
the lumbar spine and, consequently, there is no basis upon 
which to predicate a grant of entitlement to the maximum 
schedular evaluation of 60 percent for intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992).  

The record is devoid of any competent evidence of ankylosis 
of the service-connected lumbar spine, thereby precluding 
assignment of higher evaluations under Diagnostic Codes 5289 
and 5286.  Also, the veteran has not been service-connected 
for residuals of a vertebral fracture; accordingly, 
assignment of a higher evaluation under Diagnostic Code 5285 
is not warranted.

In considering the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (1999), whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has also 
considered whether assignment of separate evaluations under 
the above-cited diagnostic codes is warranted and whether 
consideration of the principles set out in DeLuca v. Brown, 8 
Vet. App. 202 (1995) is warranted.

First, the Board notes that pyramiding, that is, the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

In this instance, diagnostic code 5293 encompasses 
consideration of limitation of motion, see VAOPGCPREC 36-97, 
spasm, neurological pain and degenerative changes.  
Evaluation of such symptomatology under diagnostic codes 5292 
or 5295 in addition to evaluation under diagnostic code 5293 
would thus clearly constitute pyramiding, compensating the 
veteran for identical manifestations under different 
diagnoses.  Esteban.  There is no competent evidence of 
separate and distinct symptomatology resulting from the 
veteran's back disability to warrant assignment of separate 
ratings.  38 C.F.R. § 4.14.




With respect to DeLuca, the Court held that where the 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
Court has held that where a diagnostic code is based on 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40, 4.45, with respect to pain do not apply.  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

Moreover, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The 
veteran, as discussed above, is currently in receipt of the 
maximum evaluation possible under diagnostic codes 5292 and 
5295.

However, the VA Office of the General Counsel has issued a 
precedent opinion that appears to mandate such consideration 
in connection with evaluation under diagnostic code 5293, 
held to be based on limitation of motion, even where the 
veteran is in receipt of the maximum percentage under the 
diagnostic codes pertaining to limitation of motion.  
VAOPGCPREC 36-97.  

In the veteran's case, intervertebral disc syndrome rated 
under diagnostic code 5293, as the Board noted earlier, has 
not been diagnosed as part and parcel of the service-
connected disability of the low back which is limited to 
degenerative arthritis of the lumbar spine.  On the basis of 
the foregoing discussion, the veteran is already in receipt 
of the maximum schedular evaluation of 40 percent under 
diagnostic code 5292 which specifically contemplates 
limitation of motion, pain, etc., resulting from 
musculoskeletal impairment attributable to the service-
connected disability.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  


The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of the 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an M&ROC conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  In the veteran's case at hand, the Board notes that 
the M&ROC provided as well as discussed the criteria for 
assignment of an extraschedular evaluation in light of the 
veteran's claim.  The M&ROC determined that the veteran did 
not meet the criteria.  The Board agrees with the M&ROC's 
determination.

The Board does not find that veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that his service-connected low back disability 
has not required frequent inpatient care.  It has not in and 
of itself markedly interfered with employment.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of his degenerative 
arthritis of the lumbar spine.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for drop foot with impaired 
neurological function of the right lower extremity as 
secondary to service-connected degenerative arthritis of the 
lumbar spine, the appeal is denied.

Entitlement to an evaluation in excess of 40 percent for 
degenerative arthritis of the lumbar spine is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

